—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his plea of guilty to attempted robbery in the second degree (Penal Law §§ 110.00, 160.10) was not knowing, intelligent and voluntary. There is no indication in the record that defendant was psychologically impaired when he entered his guilty plea (see, People v Dover, 227 AD2d 804, 805, lv denied 88 NY2d 984). (Appeal from Judgment of Genesee County Court, Dadd, J. — Attempted Robbery, 2nd Degree.) Present — Denman, P. J., Lawton, Pigott, Jr., Balio and Boehm, JJ.